Title: [November 1770 (2)]
From: Washington, George
To: 




1. Went up the Great Kanhawa abt. 10 Miles with the People that were with me.
 


2. Hunting the most part of the day. The Canoe went up abt. 5 Miles further.
 


3. Returnd down the River again and Incampd at the Mouth.
 


4. Proceeded up the Ohio on our return to Fort Pitt. Incampd abt. 9 Miles below the rapid at the Grt. Bent.
 


5. Walk’d across a Neck of Land to the Rapid and Incampd about ⟨ ⟩ Miles above it.
 



6. In about 5 Miles we came to Kiashutas Camp & there Halted.
 


7. Reachd the Mouth of Hockhocking—distant abt. 20 Miles.
 


8. Came within a Mile of the Mouth of Muskingham 27 Miles.
 


9. Got to the 3 Islands in the 2d. long reach about 17 Miles.
 


10. Arrivd at the lower end of the long reach abt. 12 Miles—not setting of till 12 Oclock.
 


11. Came about 16 Miles after hard working the greatest part of the day.
 


12. Only got about 5 Miles the Currt. being very strong against us.
 


13. Reachd the uppermost broken Timber Creek distant about 7 Miles contending with a violent Currt. the whole day.
 


14. Came to the Captening or Fox Grape Vine Creek distant about 10 Miles.
 


15. Reachd Weeling (on the West) where there had been an Indian Town & where some of the Shawnes are going to settle in the Spring distant from our last Incampment 12 Miles.
 


16. Got within 13 Miles of the lower cross Creeks—13 Miles.
 


17. Reachd the Mingo Town about 13 Miles more.
 


18. At this place all day waiting for Horses which did not arrive.
 


19. At the same place, & in the same Situation as yesterday.
 


20. Our Horses arriving about One Oclock at 2 we set out for Fort Pitt & got about 10 Miles.
 


21. Reachd Fort Pitt in the Afternoon & lodgd at Samples.
 


22. Invited the Officers of the Fort and other Gentlemen to dine with me at Samples.
 



23. Left Fort Pitt and reachd Mr. John Stephensons.
 


24. Got to Captn. Crawfords—the Rivr. Youghyaughgane being very high.
 


25. Reachd Hoglands at the great Crossing.
 


26. Came to Killams on Georges Creek.
 


27. Got to the Old Town to Colo. Cresaps distant from Killams about 25 Miles.
 


28. Reachd Jasper Rinkers about 38 Miles from Cresaps & 30 from Cox’s—not long ones.
 


29. Came to my Brothers (distant about 25 Miles) to Dinner.
 


30. Reachd Charles Wests 35 Miles from my Brother’s.
